



COURT OF APPEAL FOR ONTARIO

CITATION: Gallos v. Toronto (City), 2013 ONCA
    553

DATE: 20130912

DOCKET: C49733

Feldman, Juriansz and MacFarland JJ.A.

BETWEEN

William Gallos

Appellant

and

City of Toronto

Respondent

ENDORSEMENT

[1]

On November 30, 2009, this court dismissed the appellants appeal from
    the decision of Trotter J. dated November 14, 2008. On June 13, 2013, the
    appellant filed application material seeking to re-open the decision on the
    appeal and to file fresh evidence. The evidence proposed to be filed does not
    meet the test for the admission of fresh evidence on an appeal, nor the
    criteria for reopening a decision of this court under rule 59.06 of the
Rules
    of Civil Procedure
. The application is dismissed.

K. Feldman J.A.

R. Juriansz J.A.

J. MacFarland J.A.


